Citation Nr: 9915353	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-00 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Disagreement with the initial rating assigned for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to November 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for PTSD, evaluated as 10 percent 
disabling.  The notice of disagreement as to the 10 percent 
evaluation was submitted in December 1994.  The statement of 
the case was issued in February 1995.  A substantive appeal 
was received in January 1996.  The Board remanded the case in 
July 1997 for additional development of the evidence.


REMAND

The veteran contends that service connected PTSD is more 
severe than currently evaluated and warrants a rating of at 
least 30 percent.  This claim stems from the October 1994 
rating action which initially granted service connection for 
PTSD and assigned a 10 percent evaluation under Diagnostic 
Code 9411.

The Board points out that recently, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court), noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The most recent VA psychiatric evaluation was conducted in 
March 1997.  The examination report does not indicate that 
the veteran reported any problems at work due to PTSD and it 
was noted that the veteran had been employed since discharge 
up to the present time.  The assessment was PTSD, chronic and 
moderate in nature.  Of record at the time of that 
examination were treatment records and statements of Patrick 
Lyons, CSW, Catholic Charities dated from May 1994 to June 
1995 which noted that the veteran had difficulties with 
supervisors and other persons at work.  An October 1994 
statement submitted by Colleen Livingston, M.D, noted a 
problematic relationship with a co-worker and the desire to 
retaliate against his bosses.

Pursuant to the Board's July 1997 remand, additional clinical 
records of Patrick Lyons dated from August 1993 to September 
1997 were obtained.  Those records document reported problems 
of the veteran at work to include the filing of grievances 
and difficulties with supervisors.  February 1995 entries 
note that he was moved to another shift and that work was 
better.  The record shows that the veteran terminated 
counseling with Mr. Lyons as of September 1997 at which at it 
was noted that the veteran had a problem with authority 
figures and he would need to continue therapy.  The Board 
notes that Dr. Livingston was contacted and responded that 
she had not seen the veteran since 1994 and there were no 
additional records.  

The veteran's service connected PTSD is currently evaluated 
as 10 percent disabling under Diagnostic Code 9411.  The 
Court in Massey v. Brown, 7 Vet. App. 204 (1994), has held 
that the VA, in assigning ratings for psychiatric disorders, 
must discuss the specific criteria set forth in the Rating 
Schedule.  During the current appeal, sections of the VA 
Schedule for Rating Disabilities pertaining to mental 
disorders were amended effective November 7, 1996, including 
Diagnostic Code 9411. See 38 C.F.R., Part 4, § 4.130, Code 
9411, 61 Fed. Reg 52695-52702 (1996) (to be codified at 38 
C.F.R., Part 4, § 4.130, Code 9411).  The Court has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply unless Congress provided otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has 
provided the veteran with both the old and new criteria and 
evaluated claim under both criteria.  

Prior to November 7, 1996, the criteria applicable to 
psychoneurotic disorders, Diagnostic Codes 9400-9411, 
provided that a 30 percent rating is warranted if there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Under the new 
criteria applicable to Diagnostic Code 9411, a 30 percent 
disability rating is warranted where the veteran's 
psychiatric disorder, is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The Board finds an additional VA examination is necessary 
prior to adjudication of the veteran's claim.  Neither the 
March 1997 VA examination report nor the clinical records 
contain sufficient findings to render a determination in this 
case at the present time because neither include sufficient 
findings regarding the effect of PTSD on employment and the 
extent of the veteran's industrial impairment as a result of 
PTSD.  The March 1997 examination found the disorder to be 
moderate and the Board is not sure whether that is closer to 
mild or to definite under the old criteria nor is it clear 
from the record what evaluation the PTSD warrants under the 
new criteria.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

While the Board regrets the additional delay resulting from 
this remand, due process considerations require returning the 
case to the RO.  Accordingly, the case is REMANDED to the RO 
for the following:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
PTSD from September 1997 to the present.  
Where appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.  If any requested 
private medical records are not received,  
the RO should inform the appellant and 
tell him that he can procure them.

2.  After the above mentioned records 
have been requested or obtained, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
current extent of his service connected 
PTSD.  The RO should provide to the 
examiner a copy of the old and new rating 
criteria of Diagnostic Code 9411 
pertaining to the veteran's psychiatric 
disorder.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
The veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should comment upon the 
effects of the veteran's service 
connected PTSD first under the old 
criteria and then under the new criteria.  
The examiner should comment upon the 
effects of the veteran's service 
connected PTSD on ordinary activity and 
on the disability impairs him 
functionally. The examiner also should 
evaluate and describe in detail the 
effect of the veteran's service connected 
PTSD on his industrial capability.  The 
examiner should provide a GAF score based 
solely on the service-connected disorder 
and an explanation of the score's meaning 
in relation to the schedular rating 
criteria.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO should readjudicate the 
claim for an increased rating for PTSD in 
accordance with Karnas and with 
consideration of the old and new criteria 
of Code 9411.  The RO should determine 
the rating for PTSD most favorable to the 
veteran with consideration given to the 
effective date of the change in 
regulations and the Court's holding in 
Fenderson.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no 

action until he is further informed.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


